DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 8, 11, 13-16, 18, 23, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (2010/0259217).  Regarding independent claims 1 and 11, and dependent claims 23 and 24, Baarman teaches a power supplying device (Figs. 1, 2, 4, 5, 9A), comprising: a housing (106) including a surface (104) on which a chargeable device (110) can be placed; a plurality of coils (L1-Ln) in the housing and parallel to the surface, the coils being offset from each other in a direction parallel to the surface; wherein each coil in the plurality of coils has a long dimension and a short dimension (Fig. 4); a transmission circuit (inside 106) configured to supply an alternating current to each coil in the plurality of coils; and a control circuit (208) configured to: 43(PATENT)Atty. Dkt. No.: TAI/2766UScontrol the transmission circuit to supply an alternating current to each coil in the plurality of coils for a predetermined period of time (during pinging) and detect a current flowing in each coil during the predetermined period of time, and control the transmission circuit to supply alternating currents selectively to two or more coils in the plurality of coils for which a detected value of the current flowing in the coil during the predetermined period of time exceeds a threshold value, the two or more coils partially overlapping with each other, phases of the alternating current supplied selectively to the two . 
Regarding claims 3-6 and 13-16, Baarman, above, teaches the plurality of coils includes a first array of coils at a first distance from the surface, a second array of coils (including the first and second coils) at a second distance from the surface, the second distance being less than first, a coil at a third distance from the surface, the third distance being less than the second distance; the first and second arrays of coils each include coils with long dimension edges adjacent to each other; and the first coil overlaps the long dimension edges of at least two coils of the first array of coils. ([0046] and Fig. 4)
Regarding claims 8 and 18, Baarman teaches the control circuit being configured to control the transmission circuit to supply alternating current to each coil in the plurality of coils independently during the predetermined period of time. ([0011], [0049])	
3.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Jung et al. (9,608,697).  Baarman teaches the power feed and supplying devices as described above.  Baarman fails to explicitly teach each coil being on a printed circuit board.  Jung teaches a similar power feed and supplying device (Figs. 1 and 2) to that of Baarman.  Jung teaches each coil being on a printed circuit board (Col. 14, lines 10-20).  .
4.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Abdolkhani et al. (2016/0308394).  Baarman teaches the power feed and supplying devices as described above.  Baarman fails to explicitly teach the housing including a surface comprising a tabletop surface.  Abdolkhani teaches a similar power feed/supplying device to that of Baarman.  Abdolkhani teaches the idea of the housing comprising a tabletop and the surface of the housing being a tabletop surface. ([0026])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Baarman’s housing comprising a tabletop and the surface of the housing being a tabletop surface, since Abdolkhani teaches a power feed/supplying device known in the art to the have the claimed housing.
Response to Arguments
5.	Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  The Examiner believes that Baarman teaches the amended limitations to claims 1 and 11.  Baarman (at [0046] and Fig. 4) teaches two alternative embodiments comprising plural (i.e. 2 or 3) arrays of coils being spread across a plurality (i.e. 2 or 3) of staggered layers, and also that the layers can be configured in a plurality of axes/directions.  Therefore, the claimed coil configuration is an obvious alternative embodiment, to one of ordinary skill in the art, with respect to the teachings of Baarman.
Additionally, with respect to new claims 23 and 24, the Examiner also believes that these claimed coil configurations are an obvious alternative embodiment of Baarman.  The Examiner would also like to cite an additional reference of pertinence (Jung – US PGPUB 2018/0097403 at Fig. 9), which teaches an explicit example of the claimed coil configurations.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung (2018/0097403), which teaches an example of a coil configuration claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-17-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836